COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-257-CR


BRUCE J. COSSETT                                                    APPELLANT
A/K/A FRANCIS CAHILL

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

            FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Bruce J. Cossett a/k/a Francis Cahill was convicted of murder

in 1978. In April 2009, he filed a pro se motion for new trial, claiming that

“[n]ewly discovered information has come to light which will conclusively

confirm [his] original defense.” In June 2009, appellant filed a notice of appeal

from “the Order dated sometime within the past 30 days.” On July 24, 2009,


      1
          … See Tex. R. App. P. 47.4.
we notified appellant of our concern that we lacked jurisdiction over this appeal

because the trial court had not entered any appealable orders, and we stated

that the appeal may be dismissed for want of jurisdiction unless appellant or

any party desiring to continue the appeal files with the court a response

showing grounds for continuing the appeal. Appellant filed a response, but it

does not show grounds for continuing the appeal.

      Because we generally have jurisdiction to consider an appeal in a criminal

case only when there has been a judgment of conviction, and appellant has not

shown grounds for continuing the appeal, we dismiss the appeal for want of

jurisdiction. See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort

Worth 1996, no pet.); Rohr v. State, Nos. 02-09-00004-CR, 02-09-00005-CR,

02-09-00006-CR, 2009 WL 806914, at *1 (Tex. App.—Fort Worth Mar. 26,

2009, no pet.) (mem. op., not designated for publication); see also Tex. R. App.

P. 26.2(a)(1), 43.2(f).

                                                 PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 21, 2009




                                       2